Citation Nr: 0309826	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression and anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1974 to March 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for depression and anxiety disorder ("inadequate 
personality disorder, claimed as depression and anxiety 
disorder").  The veteran entered notice of disagreement with 
this decision in February 2000; the RO issued a statement of 
the case in August 2000; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
November 2000. 


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claim addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination with medical opinions in order to assist 
in substantiating the claim for VA compensation benefits; in 
light of the grant of service connection herein, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating the claim on appeal. 

2.  The veteran's currently diagnosed dysthymic disorder and 
anxiety disorder have been etiologically related by competent 
medical evidence to in-service psychiatric symptomatology.




CONCLUSION OF LAW

The veteran's dysthymic disorder and anxiety disorder were 
incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  The 
veteran was afforded a VA compensation examination and 
medical etiology opinion in January 2003.  In light of the 
grant of benefits sought on appeal, no further evidence is 
necessary to substantiate the veteran's claim for service 
connection for dysthymic disorder and anxiety disorder.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim for VA 
compensation benefits.  See 38 U.S.C.A. 
§ 5103A(a)(1), (2) (West 2002).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.

II.  Service Connection for Depression and Anxiety Disorder 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

The veteran contends that her currently diagnosed dysthymic 
disorder and anxiety disorder were either caused or 
aggravated by a sexual assault during service, and did not 
pre-exist service.  She disagrees with the in-service 
diagnosis of inadequate personality disorder, and contends 
that the in-service symptomatology is etiologically related 
to her currently diagnosed dysthymic disorder and anxiety 
disorder.

The evidence of record reflects that at service entrance the 
veteran reported no symptoms of depression or nervous trouble 
of any sort, and the examination report reflects the finding 
that the veteran was psychiatrically normal.  In service the 
veteran complained of nonspecific intermittent abdominal pain 
in January 1975.  The veteran also experienced feelings of 
depression and made a suicide attempt (slashing of left 
wrist) in February 1975; the veteran reported that she had 
been depressed and suicidal over the events surrounding her, 
while psychiatric examination noted mild depression.  A 
February 1975 psychiatric consultation reflects that 
psychological testing gave evidence of immature personality 
traits and inadequate personality traits.  A March 1975 
summary of hospitalization reflects that the veteran had 
inadaptability, ineptness, poor judgment, poor social 
stability, and poor impulse control.  Progress notes dated in 
March 1975 also reflect diagnostic impressions of suicidal 
gesture and impulse disorder.   

After service the veteran was seen by VA in November 1989 for 
depression.  VA outpatient treatment records reflect that she 
was subsequently seen on numerous occasions since then for 
anxiety and depression.  

The medical opinion evidence favorable to the veteran's claim 
for service connection includes a November 1999 VA outpatient 
psychiatry note with an opinion that the veteran's current 
psychiatric disorder of social phobia and recurrent 
depression "exist[ed] while she was on military duty" and 
"contribute[d] in large part to her failure to adjust to 
military life."  A March 2000 VA outpatient psychiatry note 
reflects the favorable medical opinion that the veteran's 
psychiatric symptoms of depression, diagnosed as chronic 
moderate dysthymic disorder, "are not in fact due to a 
personality disorder but are indicative of a [d]ysthymic or 
mood disorder," so that "the earlier diagnosis of an 
inadequate personality disorder should be amended to reflect 
the present assessment of her illness."  

The favorable medical opinion evidence also includes a 
January 2003 VA examination report, based on a thorough 
review of the medical history, which reflects Axis I 
diagnoses of anxiety disorder (not otherwise specified) and 
dysthymic disorder (in partial remission).  The January 2003 
VA examination report includes the examiner's opinion that: 
the veteran did not have a psychiatric condition before 
entering the military; the proper current diagnosis was 
dysthymia, with symptoms of depression and anxiety; it was 
most likely that an in-service sexual assault started anxiety 
symptoms that lead to depression/dysthymia; the veteran's 
guilt and shame over the episode prevented her from reporting 
the sexual assault; and there was no personality disorder 
present during service (the in-service "diagnosis of a 
personality disorder was most likely incorrect because they 
did not have knowledge of the sexual assault against her"). 

The Board has also considered the veteran's written 
contentions and personal hearing testimony presented at an 
April 2002 hearing before the undersigned Veteran's Law 
Judge, sitting at St. Petersburg, Florida.  The relevant 
testimony included the veteran's testimony of feeling 
depressed during and after service, and post-service medical 
treatment.    

After a review of the evidence, the Board finds that the 
weight of the medical opinion evidence demonstrates that the 
veteran's currently diagnosed anxiety disorder and dysthymic 
disorder are etiologically related to in-service psychiatric 
symptomatology.  See 38 C.F.R. § 3.303(d) (service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service).  The Board also finds that the weight of the 
evidence demonstrates that the veteran's in-service symptoms, 
including depression, are etiologically related to currently 
diagnosed anxiety disorder and dysthymic disorder rather than 
the in-service diagnosis of personality disorder.  For these 
reasons, the Board finds that the currently diagnosed anxiety 
disorder and dysthymic disorder were incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.  


ORDER

Service connection for anxiety disorder and dysthymic 
disorder is granted. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

